                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

LOUISE PASCHALL, On behalf of herself
                                )
and other similarly situated    )
employee-participants, et al.,  )
                                )
          Plaintiffs,           )
                                )
    v.                          )                          CV 115-167
                                )
SALEM NURSING & REHAB CENTER OF )
AUGUSTA, INC., et al.,          )
                                )
          Defendants.           )

                                          _________

                                          ORDER
                                          _________

       Before the Court is Cary Ichter’s motion for leave to appear pro hac vice in the above

captioned case. (Doc. no. 71.) On June 25, 2019, the Clerk of Court entered a Notice of

Filing Deficiency regarding Mr. Ichter’s motion because he failed to include a list of all cases

in which he appeared as counsel before the Southern District of Georgia. (Doc. no. 72); see

Loc. R. 83.4(b)(2). There was no response to the notice of filing deficiency. Accordingly, for

the reasons stated in the Clerk of Court’s Notice of Filing Deficiency, the Court DENIES the

motion with the right to refile, following all requirements of Local Rule 83.4.

       SO ORDERED this 23rd day of July, 2019, at Augusta, Georgia.
